                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SALEEM EL-AMIN,

                            Petitioner,

          v.                                    CASE NO. 18-3264-JWL

N.C. ENGLISH, Warden
USP-Leavenworth

                            Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, an offender convicted in the District of Columbia,

is incarcerated at the United States Penitentiary-Leavenworth (USPL).

                              Background

     In September 2014, petitioner was convicted in the Superior Court

of the District of Columbia of one count of armed robbery. Although

petitioner also was charged with one count of assault with a dangerous

weapon (ADW), the trial judge did not instruct the jury on that
lesser-included charge. In November 2014, the trial court sentenced

petitioner to a term of 120 months.

     Petitioner then filed an appeal in the District of Columbia Court

of Appeals (DCCA). In January 2016, his appointed appellate counsel,

Joseph Virgilio, moved to withdraw. Mr. Virgilio explained that after

he filed an appellate brief on petitioner’s behalf, petitioner filed

three civil complaints against him alleging fraud and negligent

misrepresentation due to his failure to argue that the trial judge’s
decision not to instruct the jury on the ADW charge violated

petitioner’s constitutional rights.
     After Mr. Virgilio withdrew, April Fearnley was appointed to

represent petitioner. Ms. Fearnley filed a supplemental brief and a

reply brief that alleged error in the failure to instruct.

     In May 2017, the DCCA affirmed petitioner’s conviction. The DCCA

addressed the failure to instruct as follows:

     Like the trial judge, we do not perceive a basis in the
     evidence to support a rational finding that [petitioner]
     committed the charged ADW but not the charged armed robbery.
     There was no dispute at trial over the elements that
     differentiate armed robbery from ADW. Whoever stabbed the
     complainant did so in the course of also robbing her of her
     purse; the only question at trial was whether it was
     [petitioner] who did those things. It would have required
     a bizarre reconstruction of the evidence for the jury to
     return a verdict of guilty against [petitioner] only on the
     lesser-included ADW count.

Elamin v. United States, No. 14-CF-2234 (Table)(DCCA May 11, 2017)

(Doc. 25, Ex. 1, p. 4.)

     Proceeding pro se, petitioner sought rehearing en banc, which

was denied. He next filed a motion to recall the mandate, claiming

that both Mr. Virgilio and Ms. Fearnley provided ineffective

assistance of counsel. The DCCA also denied that motion.

     In September 2017, petitioner filed a petition under 28 U.S.C.

§ 2241 in the District Court of the District of Columbia. Because

petitioner was incarcerated at FCI McDowell, in Welch, West Virginia,

the petition was transferred to the U.S. District Court for the

Southern District of West Virginia. That court dismissed the petition

without prejudice, finding petitioner showed no grounds to proceed

under § 2241. El-Amin v. United States, 2018 WL 2728034 (S.D.W. Va.,

June 5, 2018).
     Following petitioner’s transfer to the USPL in June 2018, he

filed another petition under § 2241. This Court dismissed that action,

finding that petitioner could present his claim of ineffective

assistance of appellate counsel in a petition under § 2254.

     In July 2018, petitioner filed the present petition under § 2254

in the U.S. District Court for the District of Columbia, which

transferred the matter to the District of Kansas.

                         Standard of Review

     This action is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). The AEDPA allows a federal court to grant habeas

corpus relief to a state prisoner “only on the ground that [the

petitioner] is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). Therefore,

“[i]t is only noncompliance with federal law that renders a State’s

criminal judgment susceptible to collateral attack in the federal

courts.” Wilson v. Corcoran, 562 U.S. 1, 5 (2010).

     Under the AEDPA, a narrow standard of review applies to actions

brought under § 2254. Where a state court has reached the merits of

a state prisoner’s claims, a federal court may grant relief only if

the prisoner shows that the state court’s adjudication either

“resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law,” 28

U.S.C. §2254(d)(1), or “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

present in the State court proceeding.” § 2254(d)(2).
     “Clearly established Federal law” refers to holdings of the U.S.

Supreme Court. See Williams v. Taylor, 529 U.S. 362, 412 (2000). A

state court unreasonably applies clearly established federal law when

it “arrives at a conclusion opposite to that reached by” the Supreme

Court or when it “decides a case differently” than the Supreme Court

on “materially indistinguishable facts.” Id. at 412-13.

     A state court unreasonably determines facts when it “plainly

misapprehends or misstates the record in making its findings, and the

misapprehension goes to a material factual issue that is central to

petitioner’s claim.” Byrd v. Workman, 645 F.3d 1159, 1170-72 (10th Cir.

2011).

                               Analysis

     In this action, petitioner claims that Mr. Virgilio and Ms.

Fearnley provided ineffective assistance of appellate counsel when

they failed to present two arguments: first, that the failure of the

trial court to instruct the jury on the ADW charge violated his due

process rights, and second, that his conviction of armed robbery was

based on a count that improperly charged him under both D.C. Code §

22-2801 and §22-4502.

     A claim of ineffective assistance of counsel is evaluated under

the two-part standard set out in Strickland v. Washington, 466 U.S.

668 (1984). Under Strickland, a party alleging ineffective assistance

must allege first “that counsel’s representation fell below an

objective standard of reasonableness”, id. at 688, and then must show

prejudice by showing that there is “a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694.

        The Court addresses petitioner’s claims in turn.

        First, petitioner’s claim of error based on the trial court’s

failure to instruct on the lesser included offense fails. It is

indisputable that his second appellate counsel, Ms. Fearnley, did

raise that claim. The DCCA’s opinion squarely addresses the argument

and rejects it1.

        Petitioner’s second claim, alleging ineffective assistance from

his appellate counsel for the failure to argue that he was improperly

charged with armed robbery under both D.C. Code § 22-2801 and §22-4502,

also fails. This claim is procedurally barred due to petitioner’s

failure to present it in the District of Columbia courts.

        Due to his procedural default, petitioner can pursue habeas

relief only if he shows (1) cause and prejudice or (2) a fundamental

miscarriage of justice. Jackson v. Shanks, 143 F.3d 1313, 1317 (10th

Cir. 1998). “Cause” for procedural default requires a petitioner to

show that “some objective factor external to the defense impeded

counsel’s efforts to comply with the State’s procedural rule.” Murray

v. Carrier, 477 U.S. 478, 488 (1986). “Objective factors that

constitute cause include interference by officials that makes

compliance with the State’s procedural rule impracticable, and a

showing that the factual or legal basis for a claim was not reasonably

available to [petitioner].” McCleskey v. Zant, 499 U.S. 467, 493-94


1   Doc. #25, Ex. 1.
(1991)(internal quotation marks omitted).

       To show “prejudice”, a petitioner must show “actual prejudice”

arising from the claimed error. United States v. Frady, 456 U.S. 152,

168 (1982).

    In the alternative, a petitioner may overcome a procedural default

by showing that a fundamental miscarriage of justice will occur unless

the federal habeas court reviews the defaulted claim. Coleman v.

Thompson, 501 U.S. 722, 750 (1991). To meet this standard, a petitioner

must show that “a constitutional violation has probably resulted in

the conviction of one who is actually innocent.” Murray, 477 U.S. at

496.

       Petitioner does not meet the standards to excuse the procedural

default, nor could he prevail on a claim of ineffective assistance

of counsel. As respondent explains, the claim lacks merit and would

not entitle him to relief. The DCCA has held that the statutes under

which petitioner was charged with armed robbery, D.C. Code § 22-2801

(establishing the elements of robbery) and D.C. Code § 22-4502

(establishing an additional penalty for commission of a crime while

armed) allege a single offense under D.C. law. See Fadero v. United

States, 180 A.3d 1068, 1073 (DCCA 2018)(“[B]y enacting § 22-4502, the

legislature authorized increased punishment for a broad category of

offenses committed in an aggravated manner…by adding an additional

element, i.e., while armed or having readily available a dangerous

weapon, to certain underlying offenses.”).
                    Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or deny

a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability should issue “only

if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.

     Because the record conclusively shows petitioner is not entitled

to relief in this matter, the Court will deny a certificate of

appealability.

                             Conclusion

     Petitioner’s claims of ineffective assistance of counsel do not

entitle him to relief. First, appellate counsel argued the exact claim

concerning the trial court’s failure to instruct on a lesser included

offense that petitioner alleges was improperly omitted. Next,

petitioner’s claim alleging that the crime of armed robbery was

improperly charged under two statutes was procedurally defaulted and,

in any event, was not meritorious.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is denied.

     IT IS FURTHER ORDERED petitioner’s motion for expeditious relief

(Doc. #27) is denied as moot.

     IT IS FURTHER ORDERED that no certificate of appealability will

issue.
 IT IS SO ORDERED.

DATED:   This 11th day of March, 2019, at Kansas City, Kansas.




                           S/ John W. Lungstrum
                           JOHN W. LUNGSTRUM
                           United States District Judge
